Citation Nr: 0302193	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
seizure disorder with headaches and nosebleeds, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to August 
1996.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The RO has substantially complied with the requirements 
of the Veterans Claims Assistance Act of 2000.

2.  The competent evidence of record indicates that the 
veteran's service-connected seizure disorder with headaches 
and nosebleeds is manifested by the occurrence of more than 
10 minor seizures weekly, but does not indicate the 
occurrence of at least one major seizure per month over the 
last year.


CONCLUSION OF LAW

The criteria for an increased disability evaluation of 80 
percent for the veteran's service-connected seizure disorder 
with headaches and nosebleeds have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.124a, 
Diagnostic Code 8911 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has 
substantially complied with the duties required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the January 
2000 rating decision, the July 2000 statement of the case, 
the April 2002 and September 2002 supplemental statements of 
the case, and in letters from the RO.  The Board also finds 
that the veteran has continually known of the steps which the 
RO has undertaken to develop his claim, and of which steps he 
could undertake in support of his claim.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant medical evidence 
was associated with the claims file, noting that it contains 
service and private medical records, as well as the record of 
a new VA examination conducted in January 2000.  The veteran 
was also given the opportunity to testify at a hearing before 
the Board on this appeal, which was declined in September 
2000.  (The veteran instead requested a local hearing at the 
RO, but the record indicates that, although appropriately 
notified, he failed to appear on the scheduled date for that 
hearing.)  The Board acknowledges that there may be some 
outstanding current VA treatment records concerning the 
veteran's disability, but as the Board has decided to accept 
the statements of the veteran, his family, and his friends as 
credible evidence of the existence of current symptomatology 
that is highly relevant to the assignment of an increased 
evaluation in this case, a review of these records is not 
necessary prior to rendering a decision.  Lastly, the Board 
observes that in light of the favorable outcome of this 
decision, any perceived lack of notice or development under 
the VCAA should not be considered prejudicial to the veteran.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  
For an increased rating claim, however, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected seizure disorder is currently 
rated 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8911.  The rating criteria for seizure 
disorders, set forth under DC 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for 12 major seizures during the 
preceding year; an 80 percent evaluation is warranted for 4 
major seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation is warranted for 
3 major seizures, or 9 to 10 minor seizures weekly, during 
the preceding year; a 40 percent evaluation is warranted for 
1 major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  There is also information 
of note at 38 C.F.R. §§ 4.120, 4.121 and 4.122.

The record reflects that in March 1997, the veteran was 
service-connected for a seizure disorder with headaches and 
nosebleeds, the result of a brain trauma injury during active 
service, with an effective date going back to his release 
from active service in August 1996.  In August 1999, he filed 
the current claim for an increased evaluation, asserting that 
the severity and frequency of his symptoms had worsened since 
the assignment of his initial 20 percent disability rating 
under DC 8911.  

At the time of VA examinations conducted for his original 
service connection claim  (October 1996), the veteran 
reported 2 generalized seizures occurring immediately after 
his February 1992 service injury, and 2 more occurring over 
the last 3 years (presumably from October 1993 to October 
1996).  He reported brief partial seizures, classified as 
myoclonic, occurring 4 to 5 times a month.  He stated that he 
would often develop headaches as the result of his seizures, 
as well as nosebleeds from the use of Dilantin to control his 
seizures.  In light of this evidence, the RO assigned a 20 
percent disability evaluation under DC 8911, finding that 
these symptoms most closely approximated a pattern of at 
least 1 major seizure in the last 2 years, or at least 2 
minor seizures in the last 6 months.  See 38 C.F.R. § 4.124a.

In support of his August 1999 claim for an increase, the 
veteran noted an acute seizure episode occurring in March 
1999 that required emergency transport to a private medical 
facility.  The evidence indicates that while he was at a 
friend's house sitting on the floor, he began twitching, then 
slumped over, and was lethargic afterwards with no 
recollection of the event.  The treatment records for this 
date indicate that the veteran has abrasions on his face, a 
bitten lower lip, and a pale complexion.  He reported fatigue 
and a headache.  At this facility, the veteran also noted 
that he had last experienced a seizure of this type 6 months 
ago (presumably around October 1998).

At a January 2000 VA examination, the veteran reported that 
his last generalized seizure occurred 4 months ago 
(presumably October 1999).  He also stated that he had had 5 
seizures in the last year.  The examiner diagnosed 
generalized seizures, post traumatic, under fair control.

The remaining evidence of record consists of multiple, 
consistent lay statements regarding the veteran's seizures, 
submitted by the veteran, his siblings, a former co-worker 
and a friend, dated in September 2000 and October 2000.  The 
Board observes that the veteran cannot offer a medical 
opinion as to causation and etiology, but he can provide 
statements as to his complaints and observable symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

One friend stated that she has observed the veteran 
undergoing seizures of short duration (4 to 5 seconds at a 
time), appearing like muscle spasms and affecting upper body 
control.  She noted that they often come in groups, and that 
the veteran often needs to rest or take medication to stop 
them.

The veteran's co-worker noted three seizures occurring 
between the Fall of 1999 and the Summer of 2000.  She 
observed a 3 to 10 second loss of consciousness, where the 
veteran would slump in his chair or fall to the floor.  
Afterwards, the veteran was disoriented and weak, and could 
not continue to work on those days.

One of the veteran's sisters stated that his family feels 
that the veteran must be accompanied at all times, because of 
the frequency of his seizures.  She stated that she has 
witnessed seizures ranging from a small jerk to falling on 
the floor and foaming at the mouth with uncontrolled 
extremity movements.  She also reported episodes involving 
loss of consciousness.  She noted the frequent occurrence of 
headaches after the seizures.  The veteran's other sister 
also reported similar symptomatology in another lay 
statement, noting that even while conscious, the veteran was 
often unaware of the body jerks occurring during his 
seizures.

The veteran submitted a telling daily record of seizures 
occurring during the first week of September 2000.  On 
September 1, 2000, he had 2 seizures within minutes while 
eating lunch.  On September 2, 2000, he had 4 seizures within 
approximately 40 minutes while riding public transportation.  
On September 3, 2000, he had 8 seizures during a 2-hour 
period of rollerblading, including 2 episodes that caused him 
to fall to the ground.  On September 4, 2000, he had 6 
seizures.  On September 5, 2000, he reported 3 seizures.  

The veteran also submitted a July 2002 report from his 
treating VA neurologist.  The Board accepts this report as 
adequate confirmation that he continues to experience 
problems associated with a generalized type of seizure 
disorder.  
The Board finds that the veteran's current level of 
symptomatology more nearly approximates the assignment of an 
80 percent disability evaluation under DC 8911.  See 
38 C.F.R. §§ 3.102, 4.7.  An 80 percent evaluation under DC 
8911 requires a finding of an average of at least 1 major 
seizure in 3 months over the last year, or more than 10 minor 
seizures weekly.  38 C.F.R. § 4.124a.  While the record may 
be unclear as to whether there is competent evidence of the 
occurrence of 4 major seizures over the last year, the Board 
observes that there is more than substantial evidence of 
record to indicate that the veteran suffers from more than 10 
minor seizures weekly.  For example, his September 2000 daily 
report noted the occurrence of 23 seizures in a mere 5-day 
period.  Additionally, there are many consistent lay 
statements of record documenting symptomatology matching the 
definition of a minor seizure under 38 C.F.R. § 4.124a, such 
as a brief interruption in consciousness, sudden jerking of 
the arms, trunk or head, and sudden loss of postural control.  
Accordingly, the Board finds that there is certainly credible 
evidence of the necessary criteria for an 80 percent rating 
under DC 8911. 

The Board does not find, however, that the veteran's 
symptomatology meets the criteria for the assignment of a 100 
percent rating under DC 8911.  This rating requires credible 
evidence of the occurrence of 1 major seizure per month over 
the last year, but the evidence, although replete with 
notations of minor seizures, simply does not support a 
finding of the required number of major seizures.  As between 
a rating of 80 percent and 100 percent under DC 8911, the 
Board finds that the evidence more nearly approximates an 80 
percent rating, and so that is the proper rating for 
assignment in this case.  38 C.F.R. § 4.7.

The Board notes that it has also reviewed other diagnostic 
codes that may apply to afford the veteran a higher rating.  
No other diagnostic codes, however, are appropriate under the 
circumstances of this case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).

Lastly, the Board has considered extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the veteran's newly assigned 
80 percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased disability evaluation of 80 
percent for the veteran's service-connected seizure disorder 
with headaches and nosebleeds is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

